DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
An amendment and RCE filed on 9 May 2022 are acknowledged. Claims 1 and 3 are amended; claims 14-26 are newly cancelled; and claims 27 and 28 are newly added. Claims 1, 3-6, 12, 27 and 28 are pending and are examined herein on the merits. 
In response to the amendment filed on 9 May 2022, the objections to the claims are withdrawn; the rejections under 35 USC 112(a) are withdrawn; the rejections under 35 USC 112(b) are withdrawn; and the rejections over the prior art are changed. 
The indicated allowability of now-cancelled claim 14, which most closely resembles new claim 27, is withdrawn in view of the newly discovered reference to Feng ("Colorimetric filtrations of metal chelate precipitations for the quantitative determination of nickel(II) and lead(II)," Analyst, 2011).  Rejections based on the newly cited reference follow.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Feng ("Colorimetric filtrations of metal chelate precipitations for the quantitative determination of nickel(II) and lead(II)," Analyst, 2011; newly cited).
Regarding claims 1 and 12, Feng discloses a method for detection of lead in water, comprising: 
obtaining a sample containing water to be tested ("Procedures," page 4198; Tap water testing, page 4202, last para. and Fig. S10b); 
adding a water-soluble reagent to the sample, which reagent is capable of forming a colored precipitate with lead in the sample, if present (page 4198, second para.; page 4200, right col., third para.), wherein the water-soluble reagent comprises sodium rhodizonate (rhodizonic acid disodium salt, abstract; "Procedures," page 4198); 
passing the sample and the water-soluble reagent through a filter or a membrane (cellulose acetate/nitrate membrane, "Procedures," page 4198; page 4200, right col., fourth para.); 
observing color intensity of any colored precipitate on the filter or the membrane ("Data acquirement," page 4198; page 4200, last two paragraphs); and 
determining a concentration of the lead in the sample by comparing the observed color intensity to a set of calibrated color standards (Fig. 9, para. bridging pages 4200-4201).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4, 6, 13, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Feng in view of Stone (US 5,912,180, IDS; previously relied upon).
Regarding claims 3, 4, and 13, Feng does not disclose a step of adding a developer that is tartaric acid; wherein the developer is capable of inducing a morphological change that is crystallization or a secondary chemical change of the colored precipitate that is formed when lead is present, such that the colored precipitate is more visually discernable on the filter or the membrane.
In the analogous art of colorimetric detection of lead in water samples via a filtration step, Stone discloses a method for detection of lead in water, comprising: 
obtaining a sample containing water to be tested (col. 5, lines 23-26); 
adding a water-soluble reagent to the sample (precipitating reagent, borate; col. 6, lines 33-44), which reagent is capable of forming a precipitate with lead in the sample, if present; and 
passing the sample and the water-soluble reagent through a filter or a membrane (col. 7, line 65 to col. 8, line 6); 
adding a developer comprising tartaric acid (LeadCheck Swab detection reagent, col. 7, lines 1-9 and 21; col. 13, lines 25-29); and
observing color intensity of any colored precipitate on the filter or the membrane ("calorimetrically [sic] detecting the substance," col. 1, lines 17-21; col. 7, lines 10-15).
Stone teaches that Table II identifies a preferred reagent for testing the precipitate, and according to Table II, the preferred reagent for testing lead (Pb+2) is "LeadCheck Swab" (col. 7, lines 1-9 and 21). This reagent inherently comprises sodium rhodizonate and a tartrate buffer as evidenced by Esswein (US 6,248,593, IDS; newly relied upon) (col. 1, line 66 to col. 2, line 9). Accordingly, Stone inherently teaches adding sodium rhodizonate and a tartrate buffer to a precipitate to detect lead as a pink precipitate.
The examiner takes official notice that detecting lead via the occurrence of a pink color using the reagent combination of sodium rhodizonate and a tartrate buffer is well known (e.g., the Lead CheckTM Swab system), and Stone teaches adding this reagent combination to a concentrated lead precipitate. The use of a known technique to improve similar methods in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
For the benefit of detecting a brighter colored precipitate, namely, a pink precipitate formed via the reagent solution of the Lead CheckTM Swab system versus the brown precipitate of Feng, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Feng with Stone's step of adding the Lead CheckTM Swab system solution to a precipitate. Accordingly, this combination of Feng in view of Stone teaches adding the Lead CheckTM solution of sodium rhodizonate and tartrate buffer to the Feng's brown precipitate collected on a membrane after filtering a complex of rhodizonic acid disodium salt and Pb+2, thereby providing an additional step of adding tartaric acid, which satisfies claims 3, 4, and 13.
Regarding claim 6, as set forth above, the combination of Feng in view of Stone teaches adding the Lead CheckTM solution of sodium rhodizonate and tartrate buffer to the Feng's brown precipitate collected on a membrane after filtering a complex of rhodizonic acid disodium salt and Pb+2, which is adding the developer [to the precipitate] after the sample and the water-soluble reagent pass through the filter or the membrane.
Regarding claims 27 and 28, Feng does not disclose that visibly present colored precipitate on the filter or the membrane indicates a concentration of lead in the sample of as low as 4.5 ppb or that an absence of visibly present colored precipitate on the filter or the membrane indicates a concentration of lead in the sample of lower than 4.5 ppb. Instead, Feng discloses a method having a detection limit for Pb2+ of 3 µM (abstract; sentence bridging pages 4200-4201), which is 621.6 ppb (w/v) of Pb2+ in water.
In the analogous art of colorimetric detection of lead in water samples via a filtration step, Stone discloses that testing lead precipitate using the solution from a LEAD-CHECK® lead test swab was able to detect lead in samples at levels ranging from 14 ppb and greater (col. 13, lines 25-36). Stone further teaches that "The diameter of the filter should not be too large…The sensitivity of the test may be reduced if the metal is spread out too much on the filter" (col. 14, lines 4-7). According, as evidenced by Stone, the relationship between filter size and test sensitivity is considered a recognized known result effective variable whose determination would accordingly have been within the ambit of a person of ordinary skill in the art without undue experimentation. Furthermore, given that Stone teaches that the precipitation method is to concentrate the metal to be detected (col. 4, lines 60-63), one of ordinary skill would recognize that increasing the volume of sample would increase the amount of metal that is concentrated, and enable a lower detection limit. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980). Furthermore, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap, but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)  (see MPEP § 2144.05). For the benefit of detecting lead in samples at levels ranging from 14 ppb and greater, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Feng with the filters and sample volumes of Stone. For the benefit of detecting lead in samples at levels of as low as 4.5 ppb, it would have been obvious to one of ordinary skill in the art at the time of filing to perform routine experimentation to decrease the filter size and increase the sample volumes of Feng in view Stone.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Feng in view of Stone as applied to claim 3 above, further in view of Bartsch ("An Update on the Use of the Sodium Rhodizonate Test for the Detection of Lead Originating from Firearm Discharges," Journal of Forensic Sciences 1996; newly cited) and Esswein (US 6,248,593, IDS; newly relied upon).
Regarding claim 5, the combination of Feng in view of Stone relied upon above in the rejection of claim 3 does not teach that the developer (that is distinct from the rhodizonate water-soluble reagent of Feng) is added to the sample, rather than to the precipitate.
In the analogous art of colorimetric detection of lead, via sodium rhodizonate, Bartsch discloses that "aqueous solutions of sodium rhodizonate are considerably more stable if stored below pH 3" and teaches "ensuring that the area to be examined is pretreated with tartrate buffer so that its pH is adjusted to 2.8 prior to treatment with rhodizonic acid" (abstract). 
In the analogous art of colorimetric detection of lead, Esswein teaches that the Lead CheckTM Swab system involves mixing sodium rhodizonate and a tartrate buffer to saturate a swab with a yellow color prior to the detection of lead, which is indicated by a pink to red color (col. 1, line 66 to col. 2 line 9). Accordingly, Esswein is evidence that it is conventional to mix sodium rhodizonate and a tartrate buffer prior to detection of lead. 
For the benefit of greater stability of aqueous solutions of sodium rhodizonate at pH below 3, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Feng in view of Stone by adding the tartrate buffer of the Lead CheckTM Swab system to the sample prior to Feng's filtration step, rather than after. Logically, if the tartrate buffer is added to the sample prior to filtering the sample, then this addition must be one of the claimed choices of "before, with, or after the water-soluble reagent."

Response to Arguments
Applicant's arguments filed on 9 May 2022 have been considered and are moot in view of the new grounds of rejection. 
Applicant has presented the following argument, which is relevant to the new grounds of rejection under 35 USC 103 based upon Feng in view of Stone (bolding added):
The claimed method surpasses the detection threshold of Stone due to its choice of reagent and method of application. By directly applying a rhodizonate compound to the test water to induce precipitation of leaded particles (rather than indirectly precipitating lead via borate or another compound and then applying rhodizonate to the particulates to aid in detection as taught by Stone), particle size is reduced and total surface area of colored lead indicating particles is increased. This increases the detection sensitivity of the method while reducing the need for additional volumes of water, which would eventually cause interference or clogging of the filter as other solids present in the test water accumulate along with the lead indicator particles.

In response, there is no evidence of record that the particle size of a precipitated complex of lead and rhodizonate, or of a precipitated complex of lead, rhodizonate, and tartrate, is smaller than the particle size of a precipitated complex of lead and borate. 
Moreover, the evidence of record does not support that, when keeping constant factors such as sample volume and filter type/size, a rhodizonate precipitating reagent provides a lower detection threshold than Stone's borate precipitating reagent. In fact, while Stone discloses a working example that uses borate as a precipitating reagent and that achieves a detection limit of 14 ppb lead (col. 13, lines 24-32; Fig. 22), the working example of Feng uses rhodizonate precipitating reagent while only providing a detection limit for Pb2+ of 3 µM (abstract; sentence bridging pages 4200-4201), which is 621.6 ppb (w/v) of Pb2+ in water. This comparison implies that merely the use of a rhodizonate precipitating reagent is insufficient to explain a detection threshold that is better than the 14 ppb threshold of Stone. 
Regarding the instant disclosure, the specification teaches that "One drop of 10% w/v tartaric acid added to the membrane is sufficient to convert the captured amorphous lead rhodizonate precipitates to their more vividly-colored crystalline form. The visual limit of detection for lead using 100 mL of water and a membrane diameter of 4 mm has been shown to be less than 5 ppb Pb" ([0029]) and "detection of lead at concentrations as low as 2 ppb in 500 mL of water has been demonstrated using 50 mg of sodium rhodizonate and the same 10% w/v tartaric acid developer added in droplet form to the membrane" ([0030]). These two citations are the only disclosed working examples of the instant disclosure that have detection sensitivity for lead at low ppb concentration. It is noted that these working examples are broader than claim 1, which does not require the addition of tartaric acid. Furthermore, these working examples are outside the scope of claim 5, which requires that the developer is added to the sample rather than to the membrane. The instant disclosure does not provide a comparison detection limit of when tartaric acid developer is not used, as permitted by the broader claims.
Accordingly, regarding claims 3-6, 13, 27, and 28 and the closest prior art of Feng, the evidence of record does not establish that when keeping constant such relevant factors as sample volume and filter type/size, use of a tartaric acid developer provides a lower detection limit than a comparable method that does not use a tartaric acid developer.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043.  The examiner can normally be reached on M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE ADAMS/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797